Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 11/11/2020 that has been entered and made of record. 

Priority
2.	This application has not claimed any foreign priority.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/29/2021 was filed after the mailing date.  The submission in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application 
		Claim 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 and 15-19 of allowed application 15/902,608. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover on application 17/094,836 filed on 11/11/2020. 

	Note: The bold letters indicates different subject matter in instant application.

Instant Application 17/094,836
application 15/902,608
1. A method comprising: receiving, by a downmixer device including a channel analyzer and a downmix matrix computing module, high-order audio signals having a first number (M) of audio channels, 5each channel corresponding to a respective azimuth angle; determining, by the channel analyzer based on the high-order audio signals, a weight vector, the weight vector representing a respective weight of each azimuth angle; determining, by the downmix matrix computing module based on the high-order audio signals and the weight vectors, warped azimuth  a second number (N) of audio channels, wherein the second number N is smaller than the first number M; and 15providing the low-order audio signals and the weight vector by the downmixer device to an upmixer device or to a decoder device for unwarping the warped azimuth angles based on the weight vector to output to a speaker system.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 2. The method of claim 1, wherein determining the weight vector is based on amplitudes of the high-order audio signals and pre-computed channel panning functions.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 


 203. The method of claim 1, wherein determining the warped azimuth angles comprises: generating a weight function by interpolating the weight vector; generating a warp function by integrating the weight function; and determining the warped azimuth angles by applying the warp function to original azimuth angles of the audio signals.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 

 



254. A method comprising: receiving, by an upmixer device including an upmix matrix computing module and an output stage, low-order audio signals having a first number (N) of audio channels and a weight matrix, each channel corresponding to a respective warped azimuth angle, the low-order audio signals being downmixed from high-order audio signals having a second 30number (M) of audio channels, wherein the second number M is bigger than the first number N; 20D15149US02 receiving, by the upmix matrix computing module, a weight vector, the weight vector representing a respective weight of each warped azimuth angle, the warped azimuth angles vary original azimuth angles of the high-order audio channels according to the weights; determining, by the upmix matrix computing module based on the weight vector, an 5upmix matrix, the upmix matrix usable to unwarp the warped azimuth angles to generate the original azimuth angles of the high-order audio channels; generating, by the output stage and based on the upmix matrix, an approximation of the high-order audio signals according to the unwarped azimuth angles, each channel of the approximation of the high-order audio signals having the original azimuth angles; and 10providing the high-order audio signals to a 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 5. A downmixer device comprising: one or more processors; and a non-transitory computer-readable medium storing instructions that, when executed 15by the one or more processors, cause the one or more processors to perform operations of claim 1.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 6. A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations of claim 1.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 207. An upmixer device comprising: one or more processors; and a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations of claim 4.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 258. A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations of claim 4.


 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 









 2. (Original) The method of claim 1, wherein each weight corresponds to a respective audio signal amplitude at a respective azimuth angle, and the warped azimuth angles and the weigh vector are time-varying.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 3. (Original) The method of claim 1, wherein determining the weight vector comprises: determining a respective time-varying estimate of signal amplitude for each audio signal; weighting a respective original azimuth angle of each audio object based on the time-varying estimates; generating a time-varying weight function by interpolating the weighted respective original azimuth angles across an entire azimuth interval; and  
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 7. (Original) A method comprising: receiving, by a decoder device including a dynamic decoder, warped audio channels, the warped audio channels including audio signals having warped azimuth angles that have been increased or decreased from original azimuth angles; receiving, by the dynamic decoder of the decoder device, a weight vector, the weight vector representing a respective weight of each original or warped azimuth angle; determining, by the dynamic decoder, an inverse warping function, the inverse warping function varies angular distances between the warped azimuth angles based at least in part on weights in the weight vector; determining warped speaker positions by the dynamic decoder based on the inverse warping function; and generating, by the dynamic decoder, a decode matrix based on the warped speaker position, the decode matrix operable to unwarp the warped audio channels to restore the original azimuth angles of the audio signals, wherein the decoder device includes one or more processors.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 




 
17. (Original) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations of claim 1.  



17. (Original) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations of claim 1.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 19 (Original) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations of claim 7.


19 (Original) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations of claim 7.


matrix computing module, high-order audio signals having a first number (M) of audio channels”. 
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have used down mix module in Stein et al (US 2017/0366912) or Borss 
et al (US 2017/0064484) to teach elements. Ito US 2002/0172370 teaches encoder and decoder for the elements as well.  
4.2	Claims 2 and 3are provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claim 2and 3 of allowed application 15/902, 608. 
	At the time the invention, it would have been obvious for one of ordinary skill in the art to have Stein et al (US 2017/0366912) teaches azimuth angle of the audio signal. 
4.3	Claims 5-8 are provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claim 17 and 19 of allowed application 15/902,608. 

Allowable Subject Matter
5.	Claims 1-8 are allowable, However, the obvious double patenting rejection must be corrected as outlined above before the claims will be allowed.


Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677